
	

113 HR 5165 IH: Advancing Girls in STEM Act of 2014
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5165
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mr. Rigell (for himself, Ms. Fudge, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a grant program in the Department of Education to promote the involvement of female
			 students in science, technology, engineering, and mathematics and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Advancing Girls in STEM Act of 2014.
		2.FindingsCongress finds the following:
			(1)According to a September 2013 report by the United States Census Bureau, only 26 percent of
			 employees in STEM fields were women, while 74 percent were men.
			(2)A Department of Commerce report states that employees in STEM fields earn 26 percent more than
			 their non-STEM counterparts.
			(3)Women in STEM jobs earn 33 percent more than comparable women in non-STEM jobs.
			(4)The United States ranks 25th in mathematics and 17th in science among industrialized nations.
			(5)According to the Department of Labor, only 15 percent of the world’s scientists reside in the
			 United States and only 5 percent of United States workers are employed in
			 fields related to science and engineering.
			3.DefinitionsFor purposes of this Act, the following definitions shall apply:
			(1)StateThe term State means each State of the United States and the District of Columbia.
			(2)STEMThe term STEM means science, technology, engineering, and mathematics.
			(3)Elementary SchoolThe term elementary school has the meaning given such term by section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(4)Secondary SchoolThe term secondary school has the meaning given such term by section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(5)SecretaryThe term Secretary means the Secretary of the United States Department of Education.
			4.Grant program
			(a)Grants AuthorizedThe Secretary shall award grants to States to carry out the programs described in subsection (b).
			(b)Use of FundsA State that receives a grant under this section shall use the grant to carry out programs that
			 promote the involvement of female students at the elementary school and
			 secondary school levels in STEM fields.
			(c)Award Allocation and AmountThe Secretary shall award grants to States, on a competitive basis, in accordance with the
			 following criteria:
				(1)Geographic AllocationThe Secretary shall award 1 grant to each of 2 States in each of the following geographic regions:
					(A)SouthAlabama, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, South Carolina,
			 Tennessee, Texas, and Virginia.
					(B)MidwestArkansas, Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, Ohio, Oklahoma,
			 South Dakota, and Wisconsin.
					(C)NortheastConnecticut, Delaware, the District of Columbia, Maine, Maryland, Massachusetts, New Hampshire, New
			 Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West Virginia.
					(D)WestAlaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, North Dakota,
			 Oregon, Utah, Washington, and Wyoming.
					(2)AmountThe amount of each grant shall be $2,500,000.
				(3)Deadline for DistributionThe Secretary shall distribute grant funds in accordance with this section not later than the date
			 that is 1 year after the date of enactment of this Act.
				(d)ApplicationTo be eligible for a grant under this Act, a State shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the
			 Secretary may reasonably require.
			(e)Reports
				(1)StatesAs a condition of receiving a grant under this Act, a State shall agree to submit a report to the
			 Secretary, on an annual basis, identifying how the grant funds were used
			 and the number of students who participated in the programs carried out
			 with the grant funds.
				(2)SecretaryThe Secretary shall, on an annual basis, and using the reports received under paragraph (1), report
			 to Congress on the overall impact and effectiveness of the grant program
			 under this Act.
				5.Transfer of Funds for Grant ProgramOf amounts made available to the Office of Nuclear Warhead Protection in the National Nuclear
			 Security Administration not obligated as of the date of enactment of this
			 Act, there is transferred $20,000,000 to the Department of Education to
			 carry out this Act.
		
